DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 7a, 9a, 15, 39a, 57 and 94.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 29a and 29b (See Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “57” has been used to designate both a space and cooling fluid outlet (See specification page 16, for example, and page 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "67" and "57" have both been used to designate “a cooling fluid outlet” (See specification page 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
At page 7, the specification refers to “Fig. 1a”; however, there is no Fig. 1a, just Figure 1.  
At page 7, the sentence appears to cut off, reading “comprises a first cooling plate 1a and a se”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 11 the claim recites “a plurality of cooling channels” and then at line 17 recites “adjacent pairs of cooling channels”.  It is unclear as to how or if these limitations are intended to be related.  For the purpose of Examination it has been interpreted that the limitation of line 17 reads “adjacent pairs of the plurality of cooling channels” or the like.  Thus limiting that there are at least 4 cooling channels arranged in at least two adjacent pairs.  
As to claims 16 and 20, the claim recites “every other electrode plate is an anode electrode plate and the remaining electrode plates are cathode electrode plates”.  However, claim 1, upon which claims 16 and 20 are dependent, already recites the limitation of “a plurality of electrode plates”.  It is unclear as to how or if these limitations are intended to be related.  For the purpose of Examination is has been interpreted that the limitations of claim 16 and 20 intend to further limit the plurality of electrode plates of claim 1.  
As to claim 17 and 21, the claim recites “each pair of adjacent electrode plate”.  However, claim 1, upon which claims 17 and 21 are dependent, already recites the limitation of “a plurality of electrode plates”.  It is unclear as to how or if these limitations are intended to be related.  For the purpose of Examination is has been interpreted that the limitations of claim 17 and 21 intend to further limit the plurality of electrode plates of claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0233530 to Mathie et al. (Mathie).
As to claim 13, Mathie teaches a device comprising a first cooling plate structure (28), a second cooling plate structure (52) and a plurality of electrode plates (gas diffusion and catalyst layers of MEA (26)) arranged in a stack with the first cooling plate (28) at a fist end, the second cooling plate at a second end (52) and the electrode plates (at 26) there between, wherein each electrode plate (at 26) comprises a plurality of cooling channels (84/86/100/102) extending through the electrode plates, distributed along a peripheral portion (upper/lower edges) of the electrode plate, each cooling channel aligned with corresponding cooling channels in the other electrode plates of the stack, wherein the first (28/52) comprises a plurality of connecting channels (58/62) configured to connect adjacent pairs of cooling channels (84/86/100/102) (for example diagonally adjacent) such that the first and second cooling plates form circulating flow paths for enabling cooling fluid to return to the opposite side of the stack (circular and customizable flow allowed via switchable manifold (136)), wherein the connecting channels (58/62) are at least partially distributed along a peripheral edge region portion on the face of the first and second cooling plates (i.e. partially located at peripheral corners for connection to the cooling channels (84/86/100/102) allowing cooling fluid to flow along cooling header flow paths (108/110/112/114) on the periphery of the stack (Paragraphs 0019, 0020, 0023, 0027, 0032 and 0033; Figure 4).
As to claim 16, Mathie teaches the apparatus of claim 13.  Mathie further teaches that the electrodes are arranged in a bipolar stack, thus with alternating anode and cathode electrodes plates (gas diffusion and catalyst layer) on opposite sides of the membrane layer of adjoining membrane electrode assemblies (26) (Paragraph 0029; Figure 4).  
As to claim 17, Mathie teaches the apparatus of claim 13.  Mathie further teaches that a pair of the electrode layers forms an individual electrolytic cell (Paragraph 0019).  
As to claim 18, Mathie teaches the apparatus of claim 13.  Mathie further teaches that the first cooling plate (28) has a fluid inlet channel (76) connected to a first cooling channel (86) of the cooling channels of the electrode plates, and a cooling fluid outlet channel (94) connected to a second cooling channel (102) (Paragraphs 0027, 0032 and 0033; Figure 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mathie as applied to claim 13 above, and further in view of US Patent Application Publication No. 2008/0171255 to Brantley et al. (Brantley).
As to claim 14, Mathie teaches the apparatus of claim 13. However, Mathie fails to further teach that the cooling plate structures are made of a dielectric material.  However, Brantley also discusses a cell stack comprising alternating flow field plates and membrane electrode assemblies wherein thermal management is required.  Brantley further teaches that by forming the flow field plates with a dielectric layer, among other benefits, heating elements can be embedded therein in order to allow for heating the cell to operating temperatures (Abstract; Paragraphs 0060 and 0063).  Therefore, it would have been obvious to one of ordinary skill in the art to form the flow field plates, the cooling plates, of Mathie with a dielectric layer in order to allow for the embedding of heating elements therein and allow for further thermal management of the cell stack as taught by Brantley.    
As to claim 15, the combination of Mathie and Brantley teaches the apparatus of claim 14.  Brantley further teaches that the dielectric material comprises aluminum oxide (alumina) (Paragraph 0028).
As to claim 20, the combination of Mathie and Brantley teaches the apparatus of claim 14.  Mathie further teaches that the electrodes are arranged in a bipolar stack, thus with alternating anode and cathode electrodes plates (gas diffusion and catalyst layer) on opposite sides of the membrane layer of adjoining membrane electrode assemblies (26) (Paragraph 0029; Figure 4).  
As to claim 21, the combination of Mathie and Brantley teaches the apparatus of claim 14. Mathie further teaches that a pair of the electrode layers forms an individual electrolytic cell (Paragraph 0019).  
As to claim 22, the combination of Mathie and Brantley teaches the apparatus of claim 14.  Mathie further teaches that the first cooling plate (28) has a fluid inlet channel (76) connected to a first (86) of the cooling channels of the electrode plates, and a cooling fluid outlet channel (94) connected to a second cooling channel (102) (Paragraphs 0027, 0032 and 0033; Figure 4). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mathie as applied to claim 13 above, and further in view of US Patent Application Publication No. 2016/0372765 to Jones et al. (Jones).
As to claim 19, Mathie teaches the apparatus of claim 14.  However, Mathie fails to further teach that the electrode plates have heat fins at a perimeter surface thereof.  However, Jones also discusses a cell stack comprising alternating flow field plates and membrane electrode assemblies wherein cooling is required.  Brantley teaches that the stack can be cooled via the use of fins attached to perimeters of the anode and cathode plates (Abstract; Paragraphs 0054 and 0055).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stack of Mathie with the addition of fins attached to the perimeter of the electrode plates in order to allow for additional cooling of the stack as taught by Jones. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathie and Brantley as applied to claim 14 above, and further in view of Jones.
As to claim 23, the combination of Mathie and Brantley teaches the apparatus of claim 14.  However, Mathie fails to further teach that the electrode plates have heat fins at a perimeter surface thereof.  However, Jones also discusses a cell stack comprising alternating flow field plates and membrane electrode assemblies wherein cooling is required.  Brantley teaches that the stack can be cooled via the use of fins attached to perimeters of the anode and cathode plates (Abstract; Paragraphs 0054 and 0055).  It would have been obvious to one of ordinary skill in the art at the time of filing to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794